DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 has been entered.
Response to Amendment
Examiner acknowledges applicant’s amendments, see remarks, filed 12/7/2021. 
Applicant’s amendments, see remarks, filed 12/7/2021, with respect to rejection of Claims 1, 4-10 under 35 U.S.C 112 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s amendments, see remarks, filed 12/7/2021, with respect to Claim Objections of Claims 1, 4-10 have been fully considered and are persuasive.  The objection has been withdrawn.
Claims 1 and 4-10 are pending. 
Response to Arguments
Applicant’s arguments, see remarks, filed 12/07/2021, with respect to rejection of Claims 1, 4-10 under 35 U.S.C 101 have been fully considered and are persuasive.  The rejection of Claims 1, 4-10 have been withdrawn. 
Applicant’s arguments, see remarks, filed 12/07/2021, with respect to rejection of Claims 1, 4-10 under 35 U.S.C 103 have been fully considered and are persuasive.  The rejection of Claims 1, 4-10 have been withdrawn. 
Allowable Subject Matter
Claims 1, 4-10 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically Claim 1 overcomes the prior art rejection of Lee (WO 2020/060111) in view of Aur(U.S Publication No. 2012/0150257) and in further view of Sheehan (U.S Publication No. 2012/0269906) in teaching a brain mapping method for predicting and monitoring the risk of suicide by utilizing EEG signals to create a network fragmentation map of the brain used to identify network dysfunction within suicidal hubs indicating an increased risk of suicide that can be reduced thru therapy targeted at treating network dysfunctions within the suicidal hubs in combination with the recited steps of the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        30 December 2021